Case 9:12-cv-80762-DMM Document 589 Entered on FLSD Docket 03/08/2019 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   PALM BEACH DIVISION

                              CASE NO.: 9:12-cv-80762-Middlebrooks

   GHAHAN, LLC

          Plaintiff,
   vs.

   PALM STEAK HOUSE, LLC,
   f/k/a PALM STEAK HOUSE GENTLEMENS CLUB, LLC,


   SUZANNE FARESE
   THOMAS FARESE, individually,

   CONGRESS PLAZA, LLC

   John Doe 1

   Jane Doe 1

         Defendants.
   _____________________________________________________/

   GHAHAN’S MOTION TO COMMENCE PROCEEDINGS SUPPLEMENTARY AND TO
               IMPLEAD THIRD PARTIES IN TO PROCEEDINGS

          Pursuant to Rule 69 of the Federal Rules of Civil Procedure and Section 56.29, Florida

   Statutes, Plaintiff, Ghahan, LLC (''Ghahan''), hereby moves for commencement of proceedings

   supplementary and to implead parties into proceedings. In support of this Motion, Ghahan states:


                                            Background

          1.      On July 16, 2012, Ghahan initiated the above-styled action in this Court against

   Palm Steak Houses, LLC f/k/a Palm Beach Steakhouse Gentlemen’s Club, LLC (“Palm”), Susan

   Farese and Thomas Farese. (D.E. 1).




                                                  1
Case 9:12-cv-80762-DMM Document 589 Entered on FLSD Docket 03/08/2019 Page 2 of 7




          2.      From February 8 – 11, 2016, a jury trial was conducted in this case. Prior to the

   trial, the Court severed claims, and the only claims that went to trial were those as to Palm.

          3.      On February 24, 2016, this Court entered a Final Judgment on a jury verdict in

   favor of Ghahan and against Palm in the amount of $675,000.00, on Ghahan’s breach of contract

   claim relating to the buyout agreement, and further ordered that Ghahan shall receive pre and post

   judgment interest on this amount from the date of November 29, 2011. (the ''Judgment'') (D.E.

   444). (See copy of the Judgement as recorded in the Official Records of Palm Beach County,

   attached hereto as Exhibit “A.”)

          4.      Ghahan obtained a Writ of Execution in an effort to collect on the Judgment (the

   ''Writ of Execution''). (See true and correct copy of the Writ of Execution, attached hereto

   as Exhibit ''B.'')

          5.      The     Writ    of   Execution     remains     unsatisfied    and    is   valid    and

   outstanding. (See Affidavit of Steve Roumaya. (“Roumaya Affidavit”), ¶ 5, attached hereto

   as Exhibit ''C.'')

          6.      Palm appealed the Judgment, which was affirmed on appeal. [Mandate, DE 588].

          7.      Pursuant to Fed. R. Civ, P. 69(a), the procedures for proceeding supplementary to

   and in aid of judgment obtained in a federal district court ''shall be in accordance with the practice

   and procedure of the state in which the district is held.'' Id. Accordingly, the Florida practices and

   procedure set forth in Section 56.29, Florida Statutes, apply. See, e.g., MCI Telecommunications

   Corp. v. O'Brien Marketing, Inc., 913 F. Supp. 1536 (S.D. Fla. 1995).

          8.      Pursuant to Section 56.29, a judgment creditor holding an unsatisfied writ of

   execution on a judgment is entitled to implead third parties to whom the judgment debtor may

   have made fraudulent transfers or who may be alter egos of the judgment debtor. See,




                                                     2
Case 9:12-cv-80762-DMM Document 589 Entered on FLSD Docket 03/08/2019 Page 3 of 7




   e.g., Exceletech, Inc. v. Williams, 597 So.2d 275 (Fla. 1992); see also Allied Industries Intern, Inc.

   v. AGFA-Gevaert, Inc., 688 F. Supp. 1516 (S.D. Fla. 1988).

          9.      Here, Palm, as the judgment debtor, has acted to defraud, hinder, and delay Ghahan,

   the judgment creditor, by transferring al1 of its assets to its insiders, without formality or

   consideration. See infra.; see also generally Roumaya Affidavit.

                           Party to Implead in Supplemental Proceedings

          10.     As discussed more fully herein, based upon the documents and evidence Ghahan

   obtained, Ghahan believes that Palm Beach Gentlemen’s Club Trust with Suzanne Farese and

   David Goldstein as trustees, Nolita Trust with David M. Goldstein as trustee, and Barry

   Roderman, received fraudulent transfers of the proceeds of the sale of all of the assets of Palm,

   which Palm had title to within one (1) year before service of process on the original suit, and

   further the transfers were made or contrived to delay, hinder or defraud Palm. See Jackson-Platts

   v. GE Capital Group, 727 F. 3d 1127, 1130 and 1135. Accordingly, Palm seeks to

   implead Supplemental Defendant Suzanne Farese and David Goldstein as Trustees of the Palm

   Beach Gentlemen’s Club Trust and the Palm Beach Gentlemen’s Club Trust, David Goldstein as

   Trustee of the Nolita Trust and the Nolita Trust, and Barry Roderman (hereinafter collectively

   referred to as “Members of Palm”), in proceedings supplementary for purposes of execution.

          11.     On September 17, 2012, a contract was entered into between Palm, the Members

   of Palm and S & J Crazy Lizards Entertainment, LLC, for the sale of all of the assets of

   Palm. (See attached Exhibit D, Agreement of Sale and Purchase, identified at 2/10/16 trial, DE

   484, pg. 25, lns. 13-25, admitted over a relevancy objection at trial as Exhibit 16, Transcript, DE

   484, pg. 28, lns 16-25, pg. 29, lns. 1-12, and marked trial exhibit 16, found at DE 583.)

          12.     The total sale price was two million four hundred thousand dollars ($2,400,000.00).




                                                     3
Case 9:12-cv-80762-DMM Document 589 Entered on FLSD Docket 03/08/2019 Page 4 of 7




           13.    The sale closed on October 29, 2012. (See attached Exhibit D, Closing

   Statement).

           14.    Shortly after the sale, Palm Beach Gentlemen’s Club Trust received $803,297 from

   Palm. (See attached Exhibit E, 2012 Tax Return for Palm, previously filed with the Court by

   Palm, at DE 556-6).

           15.    Shortly after the sale, Nolita Trust received $172,135 from Palm. (See attached

   Exhibit E.)

           16.    Shortly after the sale, Barry Roderman received $172,135 from the sale. See Tax

   Return of Palm. (See attached Exhibit E.)

           17.    After the sale, Palm had no assets. (See attached Exhibit F, 2013 Tax Return of

   Palm, previously filed with the Court by Defendant Palm at DE 556-7).

           18.    At the time of the above transfers, Palm was indebted to Ghahan for its breach of

   contract claim relating to the payout agreement, the Complaint for which had been filed prior to

   the entry into the Agreement of Sale and Purchase, although the Final Judgment had not yet been

   entered.

           19.    The Members of Palm knew or reasonably should have known of the breach of

   contract and liabilities arising therefrom.

           20.    The Members of Palm were signatories to the Asset and Purchase Agreement, and

   knew that all the assets of Palm were sold. See Asset and Purchase Agreement, pgs. 21 – 23.

           21.    Palm received nothing in return from the Members of Palm for the aforesaid

   transfers.

           22.    The aforesaid transfers were made or contrived to delay, hinder or defraud Ghahan.




                                                  4
Case 9:12-cv-80762-DMM Document 589 Entered on FLSD Docket 03/08/2019 Page 5 of 7




           23.      The aforesaid transfers contained were fraudulent transfers to an insider pursuant

   to Section 56.29(3)(a). Accordingly, Palm and the Members of Palm have the burden of proof to

   establish that the transfer of said funds were not fraudulent transfers

           24.      The statute lists various factors to be considered in determining whether ''actual

   intent'' is present, including:

                 a. (2) In determining actual intent under paragraph (1)(a), consideration may be given,
                    among other factors, to whether:

                      i.      (a) the transfer or obligation was to an insider.

                      ii.      (b) The debtor retained possession or control of the property transferred
                               after the transfer.

                      iii.      (c) The transfer or obligation was disclosed or concealed.

                      iv.       (d) Before the transfer was made or obligation was incurred, the debtor had
                               been sued or threatened with suit.

                      v.       (e) The transfer was of substantially all the debtor's assets.

                      vi.      (f) The debtor absconded.

                      vii.      (g) The debtor removed or concealed assets.

                      viii.      (h) The value of the consideration received by the debtor was reasonably
                               equivalent to the value of the asset transferred or the amount of the
                               obligation incurred.

                      ix.      (i) The debtor was insolvent or became insolvent shortly after the transfer
                               was made or the obligation was incurred.

                      x.       (i) The transfer occurred shortly before or shortly after a substantial debt
                               was incurred.

                      xi.      (k) The debtor transferred the essential assets of the business to a lienor
                               who transferred the assets to an insider of the debtor.

           25.      The factors listed are satisfied in this instance, demonstrating the ''actual intent''

   inter alia: The Members of Palm are insiders, Palm had been sued by Ghahan at the time of the




                                                          5
Case 9:12-cv-80762-DMM Document 589 Entered on FLSD Docket 03/08/2019 Page 6 of 7




   Transfer, the Transfer was for all of Palm’s assets, and Palm became insolvent as a result of the

   Transfer. The facts support a finding of fraudulent transfer pursuant to Section 726.105(1)(a) and

   are transfers for which proceedings supplementary may be initiated under Section 56.29 Florida

   Statutes. The transfers between Palm and the Members of Palm were fraudulent transfers.

          26.     Under Section 726.106(1), Florida Statutes:


                  A transfer made or obligation incurred by a debtor is fraudulent as
                  to a creditor whose claim arose before the transfer was made or the
                  obligation was incurred if the debtor made the transfer or incurred
                  the obligation without receiving a reasonably equivalent value in
                  exchange for the transfer or obligation and the debtor was insolvent
                  at that time or the debtor became insolvent as a result of the transfer
                  or obligation.

          27.     Palm received no value for the transfer to the Members of Palm and Palm became

   insolvent as a result of the transfer. The facts support a finding of fraudulent transfer pursuant to

   Section 726.106(1) and are transfers for which proceedings supplementary may be initiated under

   Section 56.29 Florida Statutes The transfers between Palm and the Members of Palm were

   fraudulent transfers.


      WHEREFORE, Plaintiff, Ghahan, LLC, respectfully requests that the Court:

      (a) order proceedings supplementary pursuant to Section 56.29, Florida Statutes;

      (b) implead Supplemental Defendant Suzanne Farese and David Goldstein as Trustees of the
   Palm Beach Gentlemen’s Club Trust and the Palm Beach Gentlemen’s Club Trust, David
   Goldstein as Trustee of the Nolita Trust and the Nolita Trust, and Barry Roderman ;

       (c) issue Notices to Appear to Supplemental Defendant Suzanne Farese and David Goldstein
   as Trustees of the Palm Beach Gentlemen’s Club Trust and the Palm Beach Gentlemen’s Club
   Trust, David Goldstein as Trustee of the Nolita Trust and the Nolita Trust, and Barry Roderman n,
   pursuant to Section 56.29(2), Florida Statutes, requiring the Members of Palm to file affidavits, as
   provided in section 56.16, Florida Statutes, within seven (7) business days from the date of service
   of the Notice to Appear, stating why the property should not be applied to satisfy the judgment;
   (see attached Composite Exhibit G, Proposed Notices to Appear).




                                                    6
Case 9:12-cv-80762-DMM Document 589 Entered on FLSD Docket 03/08/2019 Page 7 of 7




       (d) award Ghahan, LLC the fees and costs against the judgement debtor associated with the
   instant Action pursuant to Section 56.29(4); and

      (e) grant such other and further relief as is deemed just and proper.

                                                        Respectfully Submitted,

                                                        BY: /s/Gregory R. Elder
                                                        Gregory R. Elder, Esq.
                                                        Law Offices of Gregory R. Elder, LLC
                                                        201 N. Ocean Drive, First Floor
                                                        Hollywood, Fl. 33019
                                                        (305) 546-1061
                                                        gelderlaw@gmail.com


                                   CERTIFICATE OF SERVICE


   I HEREBY CERTIFY that on this 8th of March 2019, I electronically filed the forgoing with
   the Clerk of Court by using the CM/ECF system which I understand will serve a copy on all
   counsel of record, listed below. I further certify that a copy of the forgoing has been furnished to
   Defendant, Thomas Farese, Pro Se via first class mail and email as follows:

   Barry G. Roderman, Counsel for Defendants Palm Steak House, LLC and Suzanne Farese

   David M. Goldstein, Counsel for Defendants Palm Steak House, LLC and Suzanne Farese.

   Thomas Farese, Pro Se 126 NE 4th Avenue, Delray Beach, Florida 33483 Facsimile: 561-276-
   7099 tf511@att.net


                                                 BY: /s/Gregory Elder




                                                    7
